Citation Nr: 0712015	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-20 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to service connection for muscle and joint 
pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for residuals of cold 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1986 
and from October 1986 to October 1993.  He served in 
Southwest Asia from March 1 to July 31, 1993.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the above 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which denied entitlement to the requested benefits.  

The issues of entitlement to a compensable evaluation for 
bilateral hearing loss and service connection for muscle and 
joint pain are addressed in the REMAND portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


FINDINGS OF FACT

1.  The veteran does not have a skin disorder which can be 
related to his periods of active military service, to include 
service in the Persian Gulf War.

2.  The veteran does not have an eye disorder which can be 
related to his periods of active military service.

3.  The veteran does not have any identified residuals of a 
cold injury which can be related to his periods of active 
military service.



CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
service, nor may any undiagnosed illness manifested by a skin 
disorder be presumed to be related to his service in the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.317 (2006).

2.  A chronic eye disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303(b) 
(2006).

3.  The residuals of a cold injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 545 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In March and August 2003 letters, the RO informed the veteran 
of its duty to assist him in substantiating his claims under 
the VCAA, and the effect of this duty upon his claims.  He 
was told what evidence was needed to substantiate his claims, 
to include what evidence and information VA would obtain in 
his behalf and what information and evidence he could submit.  
He was told to submit any evidence relevant to his claims.

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
April 2004 SOC and the June, August, and September 2006 SSOCs 
were issued, each of which provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  In March 2006 
correspondence, the veteran was provided with the provisions 
of the Dingess case.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131(West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

In the present case, the veteran has contended that he 
suffers from a disability that is a manifestation of 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm 
between September 1990 and April 1991.  38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d). Accordingly, the VA provisions 
pertaining to Persian Gulf veterans are applicable to this 
case.

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):  (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms:  (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

In addition, under section 3.317, the term "medically 
unexplained chronic multi symptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multi symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, there is no requirement 
that there be competent evidence of a nexus between the 
claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.  

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under §section 3.317.  However, service connection 
may still be granted under section 3.303(d) if the Sanchez-
Benitez rule is not violated.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Skin disorder

The veteran's service medical records (SMRs) do not show any 
complaints of or treatment for any type of skin disorder.  
The August 1993 separation examination noted that his skin 
was normal.

The veteran was afforded a VA examination in January 1994.  
He made no complaints about his skin.  The examination noted 
that the skin was clear.

Madigan Army Hospital treatment records developed between 
1994 and 2000 show that he was seen on November 23, 1998, 
with complaints of a rash on the back since that afternoon.  
Possible erythema multiforma was diagnosed.  On November 24, 
he was diagnosed with bullous dermatosis.  There were no 
further complaints noted.  

A VA examination was performed in May 2004.  The veteran 
proffered no complaints concerning his skin, and no skin 
disorder was noted or diagnosed.

After a careful review of the evidence of record, the Board 
finds that service connection for a skin disorder has not 
been established.  There is no evidence of any skin 
complaints or disorders noted in the SMRs.  While the veteran 
did have one isolated complaint, in November 1998, of bullous 
dermatosis, that condition has not been present since; in 
fact, there is no indication that the veteran currently 
suffers from any skin malady, either diagnosed or 
undiagnosed.  As a consequence, service connection cannot be 
awarded based upon the evidence of record.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disorder.

B.  Eye disorder

The SMRs contain a notation in September 1980 that he had 
corneal scars in the right eye, which had apparently been 
present since trauma suffered 12 years before (that is, in 
1968).  On July 14, 1982, he was seen for a traumatic injury 
to the left eye that had occurred while in the field.  After 
staining was completed, a small abrasion was noted.  There 
were no other abnormalities.  Slight scarring was present 
after healing, with visual acuity that corrected to 20/20.  
At the time of his discharge from service in August 1993, his 
right corrected visual acuity was 20/30 and 20/25 on the 
left.

The veteran was afforded a VA examination in January 1994.  
He made no complaints about his eyes.  They were noted to be 
equal and reactive to light and accommodation.  He had full 
peripheral vision.  A May 2004 VA examination noted that his 
vision was normal.

Upon careful review of the evidence of record, it is found 
that service connection for a chronic eye disorder has not 
been established.  The veteran's service medical records do 
show that he experienced a small abrasion to the left eye in 
July 1982.  He was also noted to have a small scar in the 
right cornea which was related to a pre-service trauma.  
However, the veteran does not have a chronic eye disorder 
which can be related to any acute trauma suffered to the left 
eye in service.  In fact, he has not been diagnosed with any 
chronic eye disorder, except for a refractive error, which is 
not subject to service connection.  See 38 C.F.R. § 3.303(c).

His eyes were noted to be normal at the time of his August 
1993 separation from service, as well as during VA 
examinations conducted in 1994 and 2004.  Therefore, there is 
no currently diagnosed chronic eye disability which could be 
related to his period of service.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an eye disorder.

C.  Cold injury residuals

A review of the evidence of record included the veteran's 
service medical records, which did not show that there were 
any complaints of or treatment for a cold injury.  The 
veteran submitted a photograph of himself in Korea; the 
picture was taken at night, and there was clearly snow on the 
ground.

A January 1994 VA examination of the veteran contained no 
complaints related to any residuals of exposure to the cold 
while in service, and the objective neurological evaluation 
was negative.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the residuals of 
exposure to the cold has not been established.  While the 
Board does not doubt that the veteran was exposed to the cold 
while in service, there is no indication that he was ever 
treated for any injury resulting from such exposure in 
service.  Significantly, there is no evidence of any current 
disability that may be related to any cold exposure in 
service.  As a consequence, service connection cannot be 
awarded based on this evidence.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of exposure to the cold.


ORDER

Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for an eye disorder is 
denied.

Entitlement to service connection for residuals of cold 
injury is denied.


REMAND

The veteran has requested that an increased evaluation be 
awarded for his bilateral hearing loss, which he claims is 
more disabling than the current noncompensable evaluation 
would suggest.  In reviewing the record, the Board notes that 
the veteran's hearing was last examined by VA in June 2003, 
almost four years ago.  Given the lengthy duration of time 
since that examination, the Board is concerned that it no 
longer reflects the current degree of disability resulting 
from his impaired hearing.  Therefore, another examination 
would be helpful.


In addition, the veteran has claimed service connection for 
various muscle and joint pains.  The SMRs indicate that he 
was seen for acute injuries to multiple joints, namely the 
thumb, knee, left elbow, back, right hip, right wrist, and 
left ankle.  The August 1993 separation examination was 
completely normal, as was a January 1994 VA examination.  The 
May 2004 VA examination diagnosed degenerative disc disease 
of the low back, which the examiner stated had existed since 
service.  The examiner indicated that the entire claims file 
had been reviewed.  However, no rationale for the opinion 
expressed was provided, and no explanation as to the 
disparity between that opinion and the findings of the 
January 1994 VA examination was given.  In addition, the 
examiner offered no opinion as to whether the veteran 
suffered from an undiagnosed illness manifested by multiple 
muscle and joint pain.  As a consequence, the Board finds 
that an orthopedic examination would be helpful in this case.

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing,, the case is REMANDED for the 
following action:

1.  Afford the veteran an audiological 
evaluation in order to full assess the 
current nature and degree of severity of 
the service-connected bilateral hearing 
loss.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
special studies and tests deemed necessary 
should be conducted.  The examiner should 
provide a complete rationale for any 
opinions expressed.

2.  Afford the veteran an orthopedic 
examination.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should determine whether the 
veteran has any diagnosed disorders of the 
muscles or joints, to include, but not 
limited to, degenerative joint disease or 
degenerative disc disease.  If any such 
diagnosed disorders are identified, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that they are etiologically related to the 
injuries to the thumb, knee, left elbow, 
back, right hip, right wrist, and left 
ankle noted in the service medical 
records.  If there are any muscle and/or 
joint complaints that cannot be attributed 
to any diagnosed disorder, it should be so 
stated for the record.  All special 
studies and tests deemed necessary should 
be conducted.  The examiner should provide 
a complete rationale for any opinions 
expressed.

3.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

4.  Once the above-requested development 
has been completed, the veteran's claims 
for a compensable evaluation for the 
service-connected bilateral hearing loss 
and service connection for muscle and 
joint pain, to include as a manifestation 
of an undiagnosed illness, should be re-
adjudicated.  If either decision remains 
adverse to the veteran, he and his 
representative must be provided with an 
SSOC and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


